— Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Suffolk County (Vaughn, J.), imposed June 13, 1984, upon his conviction of murder in the second degree, upon his plea of guilty, the sentence being an indefinite term of imprisonment of from 15 years to life imprisonment.
Sentence affirmed.
We cannot say that the imposition of the statutorily prescribed minimum sentence for the crime of murder in the second degree is, on the facts in this case, grossly disproportionate to the nature of the offense or the character of the offender, as we must before finding it unconstitutionally cruel and unusual (see, People v Broadie, 37 NY2d 100, cert denied 423 US 950). The sentencing court did not abuse its discretion by refusing to waive the mandatory surcharge required by law (see, Penal Law § 60.35 [1] [a]). Lazer, J. P., Bracken, Lawrence and Kooper, JJ., concur.